Citation Nr: 0527890	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  01-05 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
condition.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a right 
knee condition.  The veteran perfected an appeal of this 
decision.
 

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee condition in August 1978, and that decision became 
final in the absence of an appeal.  

2.  The evidence received subsequent to the August 1978 
decision is new and material because it bears directly and 
substantially on the issue on appeal, and it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The preponderance of the evidence is against a finding 
that the veteran suffered from a chronic right knee condition 
or injury in service.

CONCLUSIONS OF LAW

1.  The August 1978 decision in which the RO denied 
entitlement to service connection for a right knee condition 
is final; new and material evidence has been submitted; and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2000).  

2.  Service connection is not warranted for a right knee 
condition.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his right knee condition was incurred in 
active service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

Here, in March 2005 the RO informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection for a right 
knee condition.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  In April 2005, the veteran indicated he had no 
further evidence and requested that his claim be adjudicated 
on the merits.  

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant was provided by the AOJ almost four 
months prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated, and a supplemental statement of the 
case was provided to the appellant.  In addition, the next 
month, the RO contacted the veteran via telephone and was 
advised that he had no additional evidence to submit.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Relevant Laws and Regulations

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).


Analysis

The veteran's entrance examination Report of Medical History, 
dated in July 1964 revealed that he noted suffering from leg 
cramps.  Neither the veteran's service medical records nor 
his service separation examination indicates any complaint of 
the knee or any abnormalities of the knee.  At his separation 
examination in May 1968, the veteran specifically denied a 
"trick" or locked knee, bone or joint deformity, or 
lameness.  In the physician's summary, it was noted the 
veteran complained of frequent nasal congestion, and soaking 
sweats, and noted his left shoulder surgery.  The physician 
stated that the "examinee denies all other pertinent medical 
or surgical history."

The veteran initially claimed entitlement to service 
connection for a right knee condition in May 1978.  Evidence 
considered in conjunction with that claim consisted of his 
service medical records and a June 1978 VA examination.  

On the June 1978 examination, the veteran complained of 
aching in the right knee.  He stated that he was never on 
sick call for his right knee problem and that there was no 
history of trauma to the knee.  He stated that it just aches.  
X-ray of the right knee was normal.  There was no 
crepitation, joint line pain, instability, or effusion.  
There was no visible or palpable bulge in the right popliteal 
fossa.  Grinding test and McMurray's maneuvers were negative.  
The diagnosis rendered was no orthopedic condition of the 
right knee demonstrable on clinical examination or 
x-ray.

Based on this evidence the RO denied the veteran's claim for 
entitlement to service connection for a right knee condition 
in an August 1978 decision. 

The veteran again claimed entitlement to service connection 
for a right knee condition in November 1999.  In addition to 
the medical records mentioned above, evidence submitted in 
conjunction with that claim included letters from Dr. W.K.U. 
and the veteran's family members.  

The veteran underwent a VA examination in February 2000.  
During the examination he reported injuring his knee several 
times during service between 1964 to 1968.  He presented with 
complaints of knee pain when he walked, stood, knelt, or 
squatted.  He indicated that he could not run.  X-rays of the 
veteran's right knee revealed minimal degenerative disease.  
The examiner diagnosed the veteran's symptoms as degenerative 
joint disease of the right knee.  

A July 2000 statement from Dr. W.K.U. indicated that the 
veteran was under his care from May 1997 to September 1997.  
Dr. W.K.U. indicated that he veteran underwent surgery for 
right knee arthroscopy in August 1977.  He further indicated 
that the veteran's right knee injury was as likely as not 
related to an injury that occurred during his military 
service.  

In a June 2001 letter, the veteran's mother indicated that he 
suffered from right knee pain from starting in 1968 upon his 
discharge from service.  

During a March 2001 VA examination the veteran reported 
injuries his knee from 1964 to 1968.  He reported that he was 
in pain at all times, could not run, walk or stand.  After 
performing a physical examination, the examiner diagnosed the 
veteran's symptoms as status post injury to the right knee.  

An August 2003 letter from the veteran's wife, a licensed 
practical nurse, indicated that while the veteran was in 
service he called her and reported that he slipped or fell 
while on duty.  She indicated that they were married in April 
1969 and the veteran had suffered from a right knee condition 
since that time.

Upon review of the evidence, the Board finds that it is new, 
because it was not considered previously.  This evidence is 
also material because it provides evidence regarding a nexus 
between a current knee disability and service.  Thus, this 
evidence bears directly and substantially upon whether the 
veteran's right knee condition is connected to service and, 
by itself or in connection with evidence previously 
considered, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The Board 
finds, therefore, that evidence that is both new and material 
has been submitted, and the claim of entitlement to service 
connection for right knee condition is reopened.

Consideration does not end, however, with the finding that 
new and material evidence has been submitted.  The Board must 
now address whether service connection on the merits is 
warranted.  For the reasons below, the Board finds that 
service connection is not, in fact, warranted for a right 
knee disorder.

As noted above, service medical records are negative for any 
complaints, treatment or findings of a right knee condition.  
The veteran confirmed this at his 1978 VA examination where 
he indicated that he never sought treatment for his right 
knee in service, and that there was no specific injury.  In 
addition, at the time of the 1978 VA examination, conducted 
10 years after his discharge from service, there were no 
objective orthopedic findings.  The VA examiner found no 
right knee condition, and none was shown on x-ray.  

The veteran now contends that he suffered multiple knee 
injuries during service.  Current medical evidence notes that 
the veteran underwent a right knee arthroscopy in 1997.  
Treatment records from that time noted the veteran reporting 
intermittent knee swelling since 1969.  An x-ray at that time 
was negative.  The veteran had reported that in February 
1997, when moving some heavy tile, he began to have 
significant difficulty such that it swelled every day, had 
crepitation that was not present before.  Based upon the 
veteran's reported history, his private physician opined in a 
July 2000 letter that the veteran's right knee condition was 
as likely as not related to an injury that occurred during 
the veteran's military service.  

This medical opinion was based solely on a history provided 
by the veteran which is not supported by the contemporaneous 
service medical records, or even by the VA examination 10 
years after discharge in which the veteran denied any trauma 
to the knee.  The Board finds this medical opinion is 
entitled to no probative weight.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (a medical opinion that is based 
on the veteran's recitation of medical history and 
unsupported by clinical findings is not probative); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (holding that "an opinion based upon an inaccurate 
factual premise has no probative value").

In a March 2000 statement, the veteran reported that 
immediately prior to his discharge date his knee began to 
swell.  However, the veteran denied knee pain at the time of 
his discharge, yet reported frequent nasal congestion and 
night sweats.  The Board finds it unlikely that the veteran 
would have neglected to mention chronic knee pain at that 
time, yet mention other minor conditions.  The Board finds 
the contemporaneous service medical records, and the 
veteran's statements in his 1978 examination, to be more 
credible than the recollections of the veteran more than 30 
years after-the-fact.  

Likewise, the statements from the veteran's wife and mother 
are less credible than the contemporaneous service medical 
records.  While the veteran's spouse is a medical 
professional, she has not indicated that she actually treated 
the veteran during service for a knee injury or witnessed 
such.  Again, the Board finds the contemporaneous service 
medical records more probative that the recollection of the 
veteran's wife 30 years later.  

The first competent medical evidence showing a diagnosed 
right knee disorder was in 1997, almost 30 years after his 
discharge from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
More importantly, the probative evidence fails to show a 
chronic disease or injury of the right knee during service.  
In the absence of such, service connection must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee condition 
is reopened.  

Entitlement to service connection for a right knee condition 
is denied.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


